The petition of defendant for a rehearing is denied but there is ground for one of its criticisms of the opinion. The latter makes it appear that the chattel mortgage securing the $3,000 note was executed concurrently therewith. That is not accurate and counsel for defendant is right in stating that the mortgage was not executed or delivered until some weeks afterwards and on November 7, 1923. He says he himself then participated in the transaction whereby the security was obtained for his client. We are grateful for the correction and appreciate especially the confirmation of the theory of decision thus furnished from so competent a source.
The petition for rehearing states that, acting by the advice of his counsel, defendant procured and accepted security for the $3,000 note. By so doing he ratified the transaction evidenced thereby, which was the loan by him of $3,000 to the automobile company. He could not have made the $3,000 loan without the proceeds of the $1,000 note in suit. Hence the confirmation of the conclusion that the latter note was based not only upon valuable but adequate consideration.
Counsel avers an inability to find certain testimony quoted in the opinion. If he will search the record again, carefully and fairly, he will find what was referred to originally as defendant's "testimonial admission" that he "did buy this automobile business" at folios 254 and 255. That admission is supplemented by another that it was "to get away from liability in this case" that defendant *Page 406 
finally made what, from the record, appears to have been a colorable assignment of the subsequent chattel mortgage which he took upon the garage property.